DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner acknowledges the applicants canceling of claims 2, 4-6, 10-12 and 14 and the amendments made to claims 1 and 9, file on 04/08/2021/
Claims 1, 3-8, 10-12, and 15-20 stand withdrawn.
Claims 9 and 13 are being examined on the merits.

Claim Objections
Claim 9 is objected to because of the following informalities:  The claim recites “protein level, resulted from” and should read “protein level, resulting from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (CN107349254A) and Ho (KR20170121866A) and Hui (CN103908476A). The rejection is maintained with slight changes to take into account the amendments made on 04/08/2021.

Pertaining to the Cordyceps militaris extract being an ethanol extract, Yan discloses that the mixed powder is refluxed and leached 1 to 3 times with a volume fraction of 50% -60% of ethanol solution (see 0044).
Pertaining to the cell being a podocyte, the reference does not specifically teach the cell that is being incubated, or in this context treated as being a podocyte, however the administration of the drug would inherently reach the podocyte without having been affected from first pass metabolism of the digestive track since it is being administered rectally.
Ho’s general disclosure is to the manufacture and use of cordyceps militaris extract for the use of cordycepin for a treatment of lung cancer (see title and abstract).
Regarding claim 9 and 13, pertaining to the Cordyceps militaris extract being manufactured by grinding the fruiting body into powders, mixing the powder with ethanol, filtering and drying the filtrate, Ho teaches about the fruiting bodies from the Chinese caterpillar fungus (cordyceps) being widely used in China since ancient times (see 0002) and obtaining the millitarian caterpillars (cordyceps militaris) and pulverizing and extracting with a mixed solvent of ethanol and water (see claim 1), and further teaches filtering the extract (see 0048) and then drying under reduced pressure (see 0049). Ho also teaches the use of cordycepin being in the extract (see abstract).

Hui teaches pulverizing the Corydceps militaris to a particle size of 0.005 mm to 0.02 mm and then further mixing the precipitate with water at a mass ratio of 1:5 to 15 (see 0012 and 0013).
The extraction method teaches ratios at which to extract the Cordyceps militaris with. Although Hui teaches the method is done with water however a skilled artisan would know that water is not the only solvent used for extraction methods and further know that ethanol is a well-known method of Cordyceps militaris extraction as described in the prior art references, and that water and ethanol both being similar polar solvents would be expected in the extraction art to extract similar compounds though at slightly different levels for particular compounds compared to the other solvent. Furthermore it is not inventive to optimize already known components in the art unless there is some unexpected results in the optimization step itself.  As discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of 
Although the references do not specifically teach the incubation of a cell with the extract and glucose, the references do disclose the administration via route of rectal infusion which would allow the compound to reach the cells without degradation from the digestive track. Also the subject in need of the extract would be a subject suffering from diabetic nephropathy and the treatment would inherently be for the cells affected by the disease pointed out by the applicant (see page 2 instant application). Glucose would also be a component that the podocyte would be incubated in as glucose is constantly and ubiquitously being passed through the circulatory system and filtered through the kidneys and the instant invention does not require that the glucose be externally administered. With regards to the nephrin levels being compensated, this is a suggested use and the found benefit of the extract by the applicant. The same Cordyceps militaris extract that is referenced would have the same properties as the extract claimed as there is no evidence of anything being done to the extract that would allow it to behave any differently.
 Therefore it would have been obvious at the effective filing date to one of ordinary skill in the art to apply the extraction methods taught by Ho’s Cordyceps militaris extraction with the ratios taught by Hui, to that of Yang because these methods for extracting Cordyceps militaris are already known in the art and this method would allow for the active component cordycepin to be extracted. Combining parts/steps of known methods into a single method is also prima facie obvious.
. 

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. With regards to the applicant’s argument that Yan fails to teach/suggest/motivate the features as well as functions of the invention, Yan teaches where the extracts utilized in the invention reduce blood sugar and are also known for treating diabetic nephropathy as previously stated, which is a renal disease intended to be treated by the applicant’s invention (see instant summary of invention, page 2 of specs.). Also the instant invention does not require that the Crodyceps militaris extract have to work alone and not in tandem with any other extract.
The applicant also argues that the patients treated with Yan’s composition have different responses and argues that the compound does not present the same function on every subject, however varying biological responses to the composition does not mean that the compound exerts different functions with new people. Biological responses will vary from person to person and the results would be expected results of a composition and not the method being examined.
The applicant states that the present invention achieves an unexpected function in view of Yan, however the method remains the same and the administration of the extract to the podocyte was examined and the neprhin compensating property of the extract would have 
The applicant argues that the incubation of the extract to a specific cell type (podocyte) was not proven by Yan’s invention however the evidence show’s rectal administration which allows the composition to bypass the digestive track for degradation. This pathway allows for absorption into the circulatory system via vessels in the rectum which would then eventually carry the extracts through to the kidneys for filtration and incubation of the podocytes within. There is no evidence that the extracts would somehow bypass the circulatory system or the kidneys. Yan discloses wherein the composition cured and treated patients giving support that the extracts are beneficial for treating diabetic nephropathy and have circulated through the body passing through the cells of the kidneys.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655